PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/434,745
Filing Date: 9 Apr 2015
Appellant(s): Vaske et al.



__________________
Priti D Phukan
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 4 Oct 2021.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 4 May 2021 from which the appeal is taken is being maintained by the examiner.
The following grounds of rejection are applicable to the appealed claims.
Claims 1–4, 9–18 and 35–37 are rejected under 35 USC § 101 because the claimed inventions are directed to non-statutory subject matter.
Claims 1–4, 9–18 and 35–37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vaske, et al. (Bioinformatics 2010) and Morganella, et al. (BMC Bioinformatics 2009).
The rationales for these rejections may be found in the final rejection of 4 May 2021.

(2) Response to Argument
Rejection under § 101: Step 2A, Prong One
Applicant asserts that "the claim recitations of 'a factor graph structure …' are merely based on or involves the mathematical concepts of probabilities and functions, but does not recite the mathematical concept" (p. 8).
This is not a reasonable interpretation of the claimed subject matter.  The claims recite "inferring, using machine learning, … an interaction correlation" and that "the interaction correlation is determined using a co-dependent regulation model in which a conditional probability … or an independent regulation model in which conditional probabilities …".  By both their plain meaning, and when in light of the specification (e.g. ¶¶ 0049–0050, 0054–0055), all these explicitly-recited claim elements are themselves mathematical concepts and/or operations.  While the examiner agrees that the claims recite non-abstract elements in addition to the abstract ideas (e.g. "a computer system"), the claims nonetheless explicitly set forth and describe, inter alia, mathematical concepts.

Rejection under § 101: Step 2A, Prong Two
Applicant asserts that "the pending claims provide the practical application of identifying regulatory elements with different pathways and/or sub-tissues and determines how different regulators within a network could produce similar cellular phenotypes despite using entirely different pathways to accomplish them" (p. 10).
"Prong Two asks does the claim recite additional elements that integrate the judicial exception into a practical application? … If the additional claim elements merely recite another judicial exception, that is insufficient to integrate the judicial exception into a practical application" (MPEP 2106.04 § II.A.2).  "Identifying regulatory elements with different pathways and/or sub-tissues" is a process of generating information about a natural phenomenon.  It involves neither a particular physical process, nor a particular physical machine.  It is simply analysis of information — which, in this application, involves use of mathematical operations — which is itself an abstract idea.  "Identifying regulatory elements with different pathways and/or sub-tissues" cannot be a practical application because it is part of the abstract idea.  Likewise, "determin[ing] how different regulators within a network could produce similar cellular phenotypes despite using entirely different pathways to accomplish them" is also a procedure of generating of information about a natural phenomenon.  It, too, is part of the abstract idea, and therefore cannot be a practical application into which the abstract idea is integrated.

Rejection under § 101: Step 2B
Applicant asserts that "the additional elements recited in the pending claims are not well-understood, routine or conventional in the field" (p. 11) and "the Examiner did not meet the burden under Berkheimer" (p. 12).  
This argument is based on an incorrect application of § 101 examination procedure, and is inconsistent with the examiner's rationale for statutory ineligibility.  "Additional elements can often be 
The examiner's rationale for rejection is based on the finding that the additional elements of the claims — generic computer structures that implement the abstract idea — amount to nothing more than a mere instruction to apply the abstract idea using a general-purpose computer.  The examiner's rationale did not rely on a finding that any of the additional claim elements are well-understood, routine and conventional.  The examiner need not superfluously explain that the additional computer elements are also well-understood, routine and conventional.  Hence, while the examiner agrees that "the OA did not find, and expressly support the rejection in writing with, one or more of the four criteria outlined in the USPTO Berkheimer memorandum" (Reply, p. 11), this omission does not establish that the rationale for rejection is in error.
Applicant further asserts that "the systems and methods of the present claimed provide a technological improvement because they allow for identification of regulatory elements with different pathways and/or sub-tissues, and determines/examines how different regulators within a network could produce similar cellular phenotypes despite using entirely different pathways to accomplish them" (p. 12).

The arguments are therefore unpersuasive.

Rejection under § 103
Applicant asserts that Morganella does not teach various claim elements because "Morganella's method is only concerned with a gene network, and regulatory nodes in and [sic] up-regulation or down-regulation of genes as a function of other genes" (p. 14), whereas the instant claims are directed to factor graphs including pathway elements that "represent[] at least one of DNA, RNA, protein, and protein activity".
"One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references" (MPEP 2145 § IV).  In this instance, while Morganella teaches factor graphs that have variable nodes representing genes only, Vaske teaches factor graphs that have variable nodes representing DNA sequences, RNA sequences, proteins, and protein activities (e.g. p. i240, Fig. 3).  Morganella teaches an improvement to the factor nodes within the factor graph, in which the factor nodes use probability functions.  Applying these teachings to the factor graph of Vaske results in a factor graph having variable nodes that represent DNA sequences, RNA sequences, proteins, 
Applicant further asserts that "Morganella does not teach a factor graph or interaction correlations among different pathway elements influencing a single regulatory node in the factor graph" (p. 14), and that "such interaction and factor graph structure for a pathway element is not clearly taught in Morganella" (p. 15).
This assertion is false.  In the illustration of a factor graph (p. 5, Fig. 3), Morganella includes the factor node             
                P
                
                    
                        C
                        |
                        A
                        ,
                        B
                    
                
            
        .  This factor node models the combined regulatory influence of genes             
                A
            
         and             
                B
            
         on the single gene             
                C
            
        .  This factor node models the combined regulatory influence by the conditional probability             
                P
                
                    
                        C
                        |
                        A
                        ,
                        B
                    
                
            
        , and Morganella further teaches that this conditional probability is described using a learned conditional probability table (p. 4 § "Regulation Functions Learning").  The specification states that "in the Codependent Regulation Model, a full conditional probability table of the child given the parents is learned" (¶ 0054).  So the node             
                P
                
                    
                        C
                        |
                        A
                        ,
                        B
                    
                
            
        , illustrated in Fig. 3 of Morganella, which uses a conditional probability table to describe the joint regulatory effect of parent genes             
                A
            
         and             
                B
            
         on child gene             
                C
            
        , satisfies the limitation of "an interaction correlation [that] is determined using a co-dependent regulation model in which a full conditional probability table for the at least one regulatory node is learned given the plurality of regulatory parameters together".  The specification further states that "with the co-dependent regulation model, the probability is stored directly as a parameter in a conditional probability table for all possible settings of the parents and child" (¶ 0055).  Morganella teaches that within the conditional probability table, "            
                P
                T
                (
                {
                v
                 
                =
                 
                s
                }
                |
                {
                
                    
                        r
                    
                    
                        v
                    
                
                }
                )
            
         [is] the conditional probability             
                v
            
         is in state             
                s
            
         given the state assignment             
                
                    
                        r
                    
                    
                        v
                    
                
                 
                ∈
                 
                
                    
                        Γ
                    
                    
                        v
                    
                
            
        " (p. 4, top of col. 2).  "Gene             
                v
            
         is in state             
                s
            
        " describes the states of the child.  "The state assignment             
                
                    
                        r
                    
                    
                        v
                    
                
                 
                ∈
                 
                
                    
                        Γ
                    
                    
                        v
                    
                
            
        " describes all possible combinations of states of the parents, because "            
                
                    
                        Γ
                    
                    
                        v
                    
                
            
         [is] the set of all possible state assignments of the variables in             
                
                    
                        R
                    
                    
                        v
                    
                
            
        ", and             
                
                    
                        R
                    
                    
                        v
                    
                
            
         is the set of "regulators" (i.e., parents) of the gene (p. 4 § "Regulation Functions Learning").  Morganella therefore teaches the contested limitation.
The arguments are therefore unpersuasive.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Soren Harward/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        
Conferees:
/Karlheinz R. Skowronek/Supervisory Patent Examiner, Art Unit 1631   

/MINDY G BROWN/Supervisory Patent Examiner, Art Unit 1636                                                                                                                                                                                                        

                                                                                                                                                                                                     
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.it is